DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 18, 21, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sizov (US 2020/0235197)
  Regarding claim 1.
Sizov teaches an integrated circuit comprising: a first conductive plate (a102) above a substrate (a107); a second conductive plate (a101) above the first conductive plate (a102); a first dielectric region (a105) between the first conductive plate (a102) and the second conductive plate (a101); and a third conductive plate (a108) above the second conductive plate (a102), the first conductive plate (a103), the second conductive plate (a101), and the third conductive plate (a108) being conductive plates of an isolation capacitor on the integrated circuit; and a second dielectric region (a105) between the second conductive plate and the third 
Regarding claim 4.
Sizov teaches a bond wire electrically coupled to the third conductive plate (a108) (paragraph 58).
Regarding claim 7.
Sizov teaches the second dielectric region (a105) is formed of SiO2, SiN, silicon rich oxide, or SiON (paragraph 57).
Regarding claim 18
Sizov teaches an isolation capacitor
Regarding claim 21.  
Sizov teaches the third conductive plate (a108) is off center of the second conductive plate (a101) in a first direction (fig 5).
 Regarding claim 22.
Sizov teaches the first conductive plate (a103) is off center of the second conductive plate in a second direction (fig 5).  
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizov (US 2020/0235197) as applied to claim 1 above and further in view of Sizov (US 2020/0235197).
Regarding claim 3.
Sizov teaches elements of the claimed invention above.
Siziv does not teach the thickness between the first conductive plate and the second conductive plate in this embodiment
Sizov teaches a thickness (d100) between 5 and 25 microns in a second embodiment (paragraph 61)
It would have been obvious to one of ordinary skill in the art to provide between 5 and 25 microns of dielectric in order improve isolation (paragraph 62).
Claims 1, 2, 3, 4, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2017/0263696) in view of Daubenspeck (US 2010/0167522).
Regarding claim 1.
West teaches an integrated circuit comprising: a first conductive plate (130) above a substrate (102); a second conductive plate (144) above the first conductive plate (130); a first dielectric region (136) between the first conductive plate (130) and the second conductive plate (132); and a third conductive plate (158) above the second conductive plate (132), the first conductive plate (130), the second conductive plate (132), and the third conductive plate (158) being conductive 
 West does not teach that the third conductive late is connected to the second conductive plate by a plurality of vias.
Daubenspeck teaches a plurality of conductive vias (18) connecting the third conductive layer (26) and the second conductive layer (12) (fig 7) (paragraph 19-21).
It would have been obvious to one of ordinary skill in the art to connect layers using vias in order to reduce the effects of stress and improve strength (paragraph 6).
Regarding claim 2.
West teaches the third conductive plate (158) has a first perimeter that is recessed from a second perimeter of the second conductive plate (132) (fig 1).
 Regarding claim 3
West teaches a thickness (138) of the first dielectric region ranges between 5 microns and 25 microns (paragraph 14).
Regarding claim 4
West teaches a bond wire (162) electrically coupled to the third conductive plate (158) (fig 1).
Regarding claim 6.
Daubenspeck teaches the region between the second conductive plate and the third conductive plate is approximately 1 micron (paragraph 17) 
Regarding claim 18.
West teaches an isolation capacitor (paragraph 11)
 Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817